Case 2:19-cv-11553-TGB-MKM ECF No. 40 filed 09/23/20                     PageID.290      Page 1 of 1



                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MICHIGAN




 U.S. Bank National Association
 as Trustee for Velocity
 Commercial Capital Loan Trust
 2018−2,

                                     Plaintiff(s),
 v.                                                      Case No. 2:19−cv−11553−TGB−MKM
                                                         Hon. Terrence G. Berg
 The Agency Realty Executives,
 LLC, et al.,

                                     Defendant(s),



                             NOTICE OF TELEPHONIC CONFERENCE

    PLEASE TAKE NOTICE that a telephonic conference has been scheduled before District
 Judge Terrence G. Berg as follows:

        • MISCELLANEOUS HEARING: September 28, 2020 at 10:00 AM

      The conference shall be initiated by counsel for plaintiff.

      If possible, please refrain from the use of cell phones. If a party wishes to be called at a
 number other than the one listed on the docket, please give that information to the party
 initiating the call.

   ADDITIONAL INFORMATION: Counsel for plaintiff shall initiate the call and include the
 Court when all parties are present by calling (313) 234−2640.



                                        Certificate of Service

    I hereby certify that this Notice was electronically filed, and the parties and/or counsel of
 record were served.

                                                 By: s/A Chubb
                                                     Case Manager

 Dated: September 23, 2020
